—Order, Supreme Court, New York County (William Davis, J.), entered on or about January 15, 1993, which granted defendants’ motion to dismiss the complaint with prejudice, unanimously affirmed, without costs.
"Dismissal of the complaint is appropriate when a plaintiff repeatedly and willfully disobeys the court’s successive discovery orders.” (Meyer v Southampton Art Partners, 199 AD2d 222.) Here, when the court properly requested that the plaintiff document its belated allegations that its principal suffered a series of personal tragedies, it failed to do so. Contrary to plaintiff’s assertion, it has not adequately disclosed documentation of the allegations on which it seeks relief by offering to open the entire body of its business records and let the defendants do the sifting and culling of the documents. In *124light of this, the court did not abuse its discretion in finding that plaintiff had engaged in a "willful refusal” to provide disclosure (Town of E. Greenbush v Ashland Chem. Co., 99 AD2d 604).
We have considered the plaintiffs remaining arguments, and find them to be without merit. Concur—Sullivan, J. P., Rosenberger, Wallach and Asch, JJ.